ACCEPTED
                                                                                         03-14-00531-CR
                                                                                               11124535
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    6/14/2016 8:21:39 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                 NO. 03-14-00531-CR

DERRICK KUYKENDALL                            *                     FILED IN
                                                  IN THE COURT OF APPEALS
                                                                 3rd COURT OF APPEALS
    Appellant                                 *                      AUSTIN, TEXAS
                                                                 6/14/2016 8:21:39 AM
VS.                                           *   OF THE THIRD     JEFFREY D. KYLE
                                                                         Clerk
                                              *   SUPREME JUDICIAL
                                              *   DISTRICT OF TEXAS

THE STATE OF TEXAS                            *
     Appellee                                 *   AT AUSTIN TEXAS


               MOTION FOR EXTENSION OF TIME TO FILE
            MOTION FOR REHEARING AND RECONSIDERATION

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

         COMES NOW, DERRICK KUYKENDALL, Appellant, and files this

Motion for an Extension in which to file a Motion for Rehearing and

Reconsideration.      In support of this motion, appellant shows the Court the

following:

                                        I.

         The Appellant was convicted in the District Court of Travis County, Texas of

the offense of Manslaughter. Appellant was assessed 15 years TDCJ. Opinion was

handed down by this Court on April 28, 2016 affirming the judgement of the trial

court.

                                        II.

         The deadline for filing the Motion for Rehearing is June 13, 2016 and
Appellant has requested one previous extensions.

                                        III.

      Attorney for the Appellant would further show the Court that he has been

diligent in preparing a motion for rehearing in this case. Counsel just completed a

reply brief to this Court and is still drafting a capital murder appeal to the Court of

Criminal Appeals, and has been unable to complete all of those in time to finish

Appellant=s motion for rehearing.



      WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing a Motion for Rehearing and Reconsideration to July 13, 2016.




                                               Respectfully Submitted,

                                               ARIEL PAYAN
                                               Attorney at Law
                                               1012 Rio Grande
                                               Austin, Texas 78701
                                               (512) 478-3900
                                               (512) 472-4102 fax)
                                               Arielpayan@hotmail.com

                                                  /s/ Ariel Payan
                                               ARIEL PAYAN
                                               State Bar No. 00794430
                       CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing
Motion for Extension of Time to File a Motion for Rehearing and Reconsideration
has been delivered to the Assistant Criminal District Attorney, Lisa Stewart by
email at AppellateTCDA@traviscountytx.gov on June 13, 2016.

                                            /s/ Ariel Payan
                                          ARIEL PAYAN